Citation Nr: 1437494	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for cryptococcal meningitis, to include any residuals thereof, to include tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1976. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that cryptococcal meningitis, with which he was diagnosed in March 2007, was the result of in-service exposure to pigeon droppings.  He asserts that he came into contact with pigeon droppings when preparing an old room full of pigeon nests and droppings for a show, in his capacity as a trumpet player on special assignment in 1976.  The Veteran's account of his exposure to pigeon droppings was verified by his commanding officer during the time of his special assignment from February 1976 to October 1976, A.P., in a statement received in October 2010.  

In several statements, Dr. J.F., Chief of Infectious Diseases at a VA medical facility, commented on the Veteran's cryptococcal meningitis and its possible relationship to service.  In his most recent statement in June 2013, Dr. J.F. stated that the Veteran's meningitis was due to reactivation of latent cryptococcal infection, that it was generally assumed that cryptococcal meningitis in immunosuppressed patients was often due to reactivation of latent infections, and that the Veteran's episode of typhoid fever that preceded the diagnosis of meningitis could have caused temporary immunosuppression.  Dr. J.F., however, has not given an unequivocal and clear opinion that the Veteran's cryptococcal meningitis, and residuals thereof, was at least as likely as not the result of his established in-service exposure to pigeon droppings.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to Dr. J.F., Chief of Infectious Diseases, and ask that an opinion be provided by him.  Following a review of the claims file, to include Dr. J.F.'s own written statements in May 2009, April 2010, and June 2013, Dr. J.F. should determine whether it is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's cryptococcal meningitis, diagnosed in March 2007, is the result of his exposure to pigeon droppings during his service in 1976.  

In providing this opinion, the examiner should assume the credibility of the Veteran's exposure to pigeon droppings, as articulated in a May 2009 written statement.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

If Dr. J.F. is unavailable to provide the opinion, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinion cannot be provided without examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


